DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 25 JAN 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 JAN 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/33815 filed 22 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/421,665 filed on 14 November 2016 and 62/339,182, filed on 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   
Amendments
Applicant’s amendments filed on 25 JAN 2022 are acknowledged. 
Status of the Claims
Claims 1-198 and 206 are cancelled. Claims 199-205 and 207-220 are pending. Claims 199, 207, and 215 are amended. Claims 217-220 are new. Claims 215-216 directed to an invention that is independent or distinct from the invention originally claimed are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 199-205, 207-214 and 217-220 are under examination.
Objection to the Specification
The listing of references in the specification (filed 4 March 2021; pp. 2, 3, 13-15, 32, 37-43, etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objection to the Claims and Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
SEQ ID NO: 8 (claims 207 and 217-218) is identified as a sTGFβR2  Dog AA sequence (p. 77) with a secretory sequence of MHSQGRGCNNTKQNKTSGLRPAAEKNISQSGV (shown in BOLD). Page 69 of the disclosure refers to the same construct stating: “The dog protein dog-sTGFβR2 -fc was modified to include the mouse/human secretion signal. The nucleic acid encoding dog-sTGFβR2 -fc was modified to replace the following innate secretion signal ATGCACAGTCAAGGGCGGGGTTGCAACAACACAAAACAAAACAAAACTTCCGGACTTCGACCTGCAGCTGAGAAGAACATCTCGCAAAGCGGCGTT (SEQ ID NO: 120)” (emphasis added). 
When translated this nucleotide sequence (SEQ ID NO: 120) corresponds to the BOLD sequence identifying the signal sequence in the description of SEQ ID NO: 8 provided above and cited on p. 77. However, a survey of published Canis lupus TGFβR2 sequences and a BLAST search for the signal peptide indicates no known signal peptides of this sequence. Furthermore a BLAST search of the nucleotide sequence (provided by SEQ ID NO: 120) indicates that the closest proximity of this sequence in chromosome 23 near the TGFβR2 gene is present in the reverse compliment strand and is not associated with a protein signal sequence. See screenshots from BLAST searches provided below.

    PNG
    media_image1.png
    248
    1530
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    397
    1097
    media_image2.png
    Greyscale

Furthermore, a peptide search for the AA sequence of the presumed signal sequence (SS) peptide returns no hits.
BLASTX of SEQ ID NO: 121; Canis lupus; 75%-100%

    PNG
    media_image3.png
    531
    1574
    media_image3.png
    Greyscale

It is therefore unclear what sequence is present in SEQ ID NO: 8 which appears to be an endogenous canine sequence but not one associated with a TGFβR2 SS or a SS of any other canine protein. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–
Yata–Mehal–Xu–KYOSTIO-MOORE– BOSCHEINEN
Claims 199-205, 208, and 210-213 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), KYOSTIO-MOORE (WO2008157367A1; published 24 DEC 2008), and BOSCHEINEN (EP2548570A1; published 23 JAN 2013).
In regard to claim 199: a method of treating an age-related condition in a subject, comprising: administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein; or administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, Rabbani teaches and discusses the role of inhibitors of TGFβ1 in anti-fibrotic gene therapy applications and the use of sTGFβR2 in these gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2). Rabbani discloses a composition comprising a recombinant adenovirus vector encoding a soluble TGFβR2 (sTGFβR2) fusion protein operably linked to a regulatory element/promoter, and demonstrates AAV expressed sTGFβR2-Fc–mediated reduction of active TGFβ1 and consequent amelioration of radiation-induced lung injury in rats 4 weeks following irradiation (Fig. 4, p. 568). Thus Rabbani teaches a composition comprising a first viral vector comprising a first nucleic acid sequence encoding a sTGFβR2 protein (wherein the first nucleic acid (sequence) is 
Rabbani does not teach a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein.
MORIN (WO2016065326A2) teaches an isolated nucleic acid encoding a modified FGF-21 polypeptide and an expression vector comprising an isolated nucleic acid encoding a modified FGF-21 polypeptide ([257] and claim 36) and provides a method of treating a disease associated with fibrosis comprising administering to a patient in need thereof an effective amount of a modified FGF-21 polypeptide or a composition comprising a modified FGF-21 polypeptide, wherein, wherein said disease associated with fibrosis is selected from NASH, liver fibrosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, and metabolic heart failure ([26], [262]). MORIN also teaches that an FGF21 expression vector may be a virus, i.e. a viral vector [342]. In fact, prior art teaches FGF21 administration via viral vectors in applied gene therapies, see for example, ELLISON (US20140213512A1) and KIM (WO2016114633A1) who are directed to treating metabolic disorders with FGF21 and teach embodiments comprising AAV vectors encoding FGF21 (see ELLISON [0083] and claims 1-2, 4-5, 15-17, 19-20, and 28; and KIM [4], [7]-[8], [17], [85], [86]). 
Furthermore, MORIN also teaches that the method for treating a disease associated with fibrosis may further comprise administration of at least one other active agent to said patient, wherein said additional active agent may be contained in the same composition as said modified FGF-21 polypeptide or may be administrated separately, including embodiments where the additional active agent is an anti-fibrotic agent ([260], [278], [279]). 
Thus, MORIN, ELLISON and KIM teach viral vectors for expression of an FGF21 protein for therapeutic applications (including treatment of diabetes and obesity; Abstract), and MORIN specifically teaches administration of FGF21 for antifibrotic therapies (including fibrosis that results from aging, liver fibrosis, and pulmonary fibrosis [262]) in combination with other anti-fibrotic agents. 
MORIN does not specifically teach co-administering sTGFβR2 as the anti-fibrotic agent.

Chira teaches general knowledge, methodologies, and elements or components of viral vectors relevant to controlling desired transgene expression known in the prior art and available for compositions and methods related to gene therapies (see Figure 1, provided below). 

    PNG
    media_image4.png
    561
    814
    media_image4.png
    Greyscale

In regard to Figure 1 above, Chira teaches representative components of gene delivery vectors, wherein expression of the gene of interest or therapeutic gene is driven by an upstream promoter, either of exogenous or endogenous origin; … internal ribosome entry sites (IRESs) that permit co-transcription of two genes from the same transcript in a bicistronic manner; further enhancement of gene expression that can be achieved by using the Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE) to increase the level and stability of the nuclear transcripts; and a polyadenylation signal that ensures properly sized and/or processed transcripts (see Fig. 1 figure legend).
Chira also explicitly teaches a wide range of potential viral vectors utilized in the gene therapy prior to the effective filing date (EFD) of the instant application as depicted in Table 1 (below).  

    PNG
    media_image5.png
    769
    679
    media_image5.png
    Greyscale

In regard to treating an age-related disease with co-administration of two genes delivered either via two independent vectors or via a single vector, Rayssac teaches monocistronic and bicistronic vectors expressing therapeutic genes of interest as depicted in Figure 1a (provided below). 


    PNG
    media_image6.png
    485
    681
    media_image6.png
    Greyscale

synergistic and safe therapeutics of lower limb ischemia (Title and pp. 2013-4, including “Discussion” ¶1-2). Rayssac explicitly teaches that combined gene therapy for certain age-related conditions, such as therapeutic angiogenesis, necessitates the development of an adequate gene transfer system that allows stable coexpression of both molecules, wherein the use of IRESs provides an attractive approach to co-express combinations of molecules (p. 2010 final ¶).
Rayssac also teaches that vector-mediated gene therapy permits the sustained production of angiogenic/arteriogenic factors and results in prolonged exposure to the therapeutic molecules in comparison to administration of the therapeutic proteins themselves (p. 2010 “Introduction” ¶2, and ¶2 p. 2016). Rayssac also teaches that proteins co-expressed from such vectors function cooperatively in biologically relevant activities (p. 2012 ¶3 and following) and suggests that such IRES vectors may be used to co-express more than two genes to further enhance or improve therapeutic outcomes (p. 2017 ¶2). Finally, Rayssac discloses the use of AAV-IRES vectors as known in the art (p. 2016 ¶3; citing work of in internal reference).
In regard to treating an age-related disease, osteonecrosis, Zhang teaches coexpression of the hVEGF and hBMP genes from an adeno-associated viral vector comprising an IRES that provides biologically relevant and expected activities of both VEGF and BMP and a synergistic effect of co-expression in vitro and in vivo (Title; pp. 825-6; p. 828 ¶1-2; p. 822 ¶2 and p. 829 ¶1-2; figure taken from Fig. 1B provided below).

    PNG
    media_image7.png
    135
    190
    media_image7.png
    Greyscale

In regard to treating an age-related condition, i.e. therapies designed to restore or improve cerebellar function wherein cerebellar disease can be acquired, for example, as in stroke (p. 1 ¶1), via co-administration of two vectors each expressing a therapeutic gene, Bosch teaches that use of an AAV1-CAG virus outperformed similar lentivirus vectors and that co-
Figure 6

    PNG
    media_image8.png
    74
    936
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    104
    1100
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    385
    830
    media_image10.png
    Greyscale

Table 1.    





Bosch’s constructs contain one therapeutic gene and one reporter gene. Nevertheless, Bosch clearly teaches that for some gene transfer applications, it is desirable to express more than one protein in a given cell and that such situations may include transfer of multiple genes that cooperate functionally for gene therapy (p. 1 ¶2). Bosch also teaches optimization for identifying the best method for a specific application and demonstrates the skill of a practitioner and the options known and practiced within the art prior to the EFD of the instant application. Bosch discloses that a number of strategies have been used successfully to co-express multiple transgenes in the same cell using viral vectors, including internal ribosome entry sites (IRES) elements, 2A peptides, dual internal promoters, and co-infection with multiple viral vectors (p. 1 ¶2).
In regard to treating an age-related disease, myocardial and peripheral ischemia associated with cardiovascular disease (p. 1 ¶1), with a single viral vector co-expressing two therapeutic genes, Jazwa teaches a bicistronic AAV vector expressing the therapeutic genes of 

    PNG
    media_image11.png
    303
    622
    media_image11.png
    Greyscale


Jazwa teaches that AAV-mediated simultaneous overexpression of VEGF-A and FGF4 induces EC proliferation in a VEGF-dependent manner, and importantly, this combined gene transfer approach accelerates the rate of hemodynamic recovery, improves the clinical outcome of ischemic muscles, and might be considered as a strategy to prevent adverse effects in critical limb ischemia (see, for example, Fig. 4C and Fig. 5, and joining ¶ pp. 9-10)
Thus, Chira, Rayssac, Bosch, Zhang, and Jazwa provide an overview of the widely practiced knowledge and use of viral vector constructs for co-expression and/or co-administration of two or more therapeutic genes in treating age-related diseases wherein the constructs deliver therapeutic amounts that result in synergistic effects and prolonged expression of the therapeutic genes in vivo.
	In regard to claim 199, the instant application does not limit or strictly define age-related conditions and describes them broadly with respect to types of diseases, e.g. via exemplary age-related or other diseases or conditions including one or more of cardiovascular diseases, diabetes, atherosclerosis (p. 3) or by affected genes involved in an array of disorders (Table 1). Furthermore, as the invention is directed to GENE THERAPY METHODS FOR AGE-RELATED DISEASES AND CONDITIONS (Specification p. 1, Title and Background) and includes embodiments for targeting genes in combination or sub-combination for treating or preventing 
Prior art teaching treatment of a single disease (type or disorder) related to aging targeted by administering sTGFβR2 or FGF21 proteins (or gene therapy constructs) would indicate strong motivation and grounds of obviousness for combination therapy, i.e. co-administration of sTGFβR2 and FGF21 via a single viral vector encoding/expressing both proteins or two viral vectors each encoding/expressing one or the other protein. In this regard, the following prior art is relevant to the obviousness of the instant claim.
As stated above, Rabbani discusses the role of inhibitors of TGFβ1, such as sTGFβR2, in anti-fibrotic gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2; see also Fig 1, p. 564) and thus teaches or suggests these applications.
Yata (2002) extended previous work in the area of TGF-antagonism in liver fibrogenesis by demonstrating that administration of soluble TGFβR2 (STR) effectively abrogates fibrogenesis in chronic liver injury models (p.1027 ¶2).
Mehal (2015) teaches combination therapy for effective antifibrotic strategy, offering targeting TGFβ1 as an example (p. 5 ¶3) and discloses that several strategies to block TGFβ1 activity have demonstrated efficacy in rodent models of liver fibrosis, including humanized anti-TGFβ1 antibody, soluble TGFβ1 receptors (thus including sTGFβR2), blocking peptides, and a small molecule to block downstream activin receptor-like kinase activity (p. 5 ¶3). Mehal also teaches a strategy for applying combination therapies involved in different signaling and/or physiological pathways, stating, “in view of the recent success of antiviral therapy, combination therapy for fibrosis is very attractive with the simplest approach is to target two vital but very different pathways,” and providing the rationale “combination therapy is also necessary because rapid, homogeneous, and monocausal fibrosis development in animal experimental data typically reveal single targets as being central to fibrogenesis, whereas modulation of such single molecules or pathways does not prove to be highly efficient in man” (p. 3 ¶3). Mehal 
Xu (2016) teaches FGF-21 had anti-fibrosis effects in a hepatic fibrosis model induced by DMN. Xu demonstrated that administration of FGF-21 to mice decreased the extent of fibrosis and reduced expression of TGFβ (p. 50 ¶1 and Fig 7; FL = low dose, FH = high dose). FGF-21 exhibited in vivo antifibrotic effects that mitigated the liver fibrogenesis induced by DMN and modulated the TGFβ1/Smad signaling pathway. As their findings demonstrated that FGF-21 treatment attenuated hepatic fibrogenesis and was associated with a significant decrease in intrahepatic fibrogenesis, Xu concluded that their results provide evidence that FGF-21 may be an attractive agent for the treatment of liver fibrosis (Abstract and p. 52 ¶3). 
It is well known that it is prima facie obvious to combine two or more elements each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition or combination for that purpose – e.g., to treat age-related diseases such as those found in Rayssacc, Zhang, and Jazwa). The idea for combining them flows logically from the observation that they had been used individually in the prior art, and that they had been recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old elements of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.") MPEP § 2141.

The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. MPEP §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Thus, in view of the prior art cited above that demonstrates effective viral-vectored delivery of sTGFβR2 for treatment of liver fibrosis (Yata, Mehal, and Rabbani) (and/or lung fibrosis, as per Rabbani) and effective viral-vectored delivery of FGF21 for therapeutic applications including treatment of liver fibrosis (MORIN an Xu) (and/or lung fibrosis, as per MORIN), and alternative constructs for co-delivery of two or more gene products (as per the vectors taught by Chira, Rayssac, Bosch, Zhang, and Jazwa) one of ordinary skill in the art would have found it obvious, before the EFD of the instant application, to implement a method of treatment of an age-related condition in a subject, comprising: administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein or administering to the subject a first 
In regard to a canine sTGFβR2 , KYOSTIO-MOORE teaches methods of treating a mammal in need of TGFβ neutralization with a TβRII-TGFβ binding domain fusion protein [0013] and constructs including canine TGFβR2 fusion proteins for methods of treating a mammal (such as a dog) where the mammal being treated may have or may be at risk for one or more conditions associated with an excess of TGFβ for which a reduction in TGFβ levels may be desirable—such conditions including, but not limited to, age-related disorders such as fibrotic diseases [0043],[0062],[0063]. In regard to canine FGF21, MORIN teaches FGF21 therapies directed to treatment of dogs  and BOSCHEINEN teaches canine FGF21 in combination treatment of dogs . Thus, if a practitioner desired compositions and/or methods for the treatment of dogs it would have been prima facie obvious to one of ordinary skill in the art, before the EFD of the application, to substitute canine sTGFβR2 and FGF21 for human sTGFβR2 and FGF21 constructs. A practitioner would have a reasonable expectation of doing so because KYOSTIO-MOORE, MORIN, and BOSCHEINEN teach and or suggest that such compositions and treatments would be effective in treating age-related disorders. Thus, the invention of claim 199 would have been obvious to one of ordinary skill in the art before the EFD of the application. 
In regard to the further limitations of claims 200-201, 210, and 213, Rabbani’s viral vector AdexTR-II-Fc comprises a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the sTGFβR2-Fc gene construct for expression of the sTGFβR2-Fc protein (instant c. 200-201, 213). KIM teaches expression of an FGF21-Fc gene (from the expression 
In regard to the further limitations of claims 202-203, Rabbani’s viral vector AdexTR-II-Fc comprises a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the sTGFβR2-Fc gene construct for expression of the sTGFβR2-Fc protein (instant c. 200-201, 213) and an SV40 polyadenylation element in the 3’UTR linked to the first nucleic acid (i.e. sTGFβR2) for RNA stability and expression in mammalian cells (p. 565 ¶; see also, Kumar R, et al. 2015; and pAdtrack-CMV map which comprises a truncated SV40 late polyA of 122nts as compared to the published SV40 late poly A sequence provided in GenBank accession # MQ142593.1, 198nts; 100% match over the 122nts of pAdTrack-CMV, sequence obtained at www. addgene.org/browse/sequence/38376/ on 18 NOV 2021; see alignment provided as NPL with this action). Rayssac’s vectors comprise SV40 poly(A) sequences in the 3’ UTR (see supplemental materials and methods at: www.sciencedirect.com/science/article/pii/ S1525001616308164?via%3Dihu b#ecomp10; although not specified as the late or early polyA signal of SV40, it has been long known in the art that the SV40 late polyA results in more efficient mRNA expression, see for instance, Carswell S, et al. (Mol Cell Biol. 1989 Oct;9(10):4248-58), and is likely preferred in most vector constructs when not specified 
In regard to the further limitation of claim 204-205, Chira (pp. 30684-5), Rayssac (p. 2016 ¶3), Zhang (whole document), Bosch (whole document), and Jazwa (whole document) teaches AAV vectors including AAV-1 (Bosch, Abstract), AAV-2 (Jazwa, p. 2), a variety of different AAV capsid/serotypes including AAV2, 3, 5, and 35 (Chira, Fig. 3; p. 30682 ¶4; and p. 30685 ¶2).
In regard to the further limitation of claim 208, Rabbani teaches a human adenovirus vector comprising the fused human TGFβ1 type II receptor (TβR-II)-IgG1 Fc gene, i.e. a vector encoding a human sTGFβR2-IgFc fusion protein wherein the Fc is an IgG1 subtype (p. 565 ¶1-4). KIM discusses the state of the art in regard to Fc fusions with FGF21 in constructs fusing the human IgG-Fc to the N- or C-terminus of FGF21 [8] and teaches embodiments wherein the Fc region of the immunoglobulin may be any one of IgG1, IgG2, IgG3, IgG4 or IgD region, or a hybrid Fc, which is a combination thereof; see [60] and claim 6. ELLISON teaches FGF21-Fc fusion proteins as well ([008],[009],[117], claims 15 and 28) and sequences encoding variations of FGF21-Fc fusions ([119],[120]).
In regard to the further limitation of claim 211, Chira (Fig. 1), Rayssac (e.g. Fig. 1a), Zhang (Fig. 1), Bosch (e.g. Abstract; Fig. 6A; Fig. 8A), and Jazwa (e.g. Fig. 1C) teach viral vectors comprising two genes of interest with intervening IRESs and Bosch (e.g. Abstract, Table 1, Fig. 6D, and internal references) teaches viral vectors comprising two genes of interest with intervening 2A elements.
In regard to the further limitation of claim 212, MORIN (FGF21) teaches treating fibrosis as a result of aging, including fibrosis of the heart and kidney [262]. Rabbani (sTGFβR2) teaches applications related to fibrosis of the kidney (p. 568 ¶3-4).
In regard to the further limitations of claims 207 and 217-218 and SEQ ID NO: 8 (a canine sTGFβR2 (p. 77 of instant specification), the specification indicates that SEQ ID NO: 120 (96 nts) encodes a dog secretory signal (SS), which when translated consists of the amino acid (AA) sequence: MHSQGRGCNNTKQNKTSGLRPAAEKNISQSGV. AA residues 1-32 of SEQ ID NO: 8, recited in claims 207 and 217-218, comprise the dog TGFβR2 SS. Residues 33-159 of SEQ ID NO: 8 comprise the soluble extracellular domain of TGFβR2 without the secretory signal. This is rendered obvious in view of SEQ ID NO: 5 (a nucleotide sequence encoding a Canis species sTGFβR2 gene with a mouse/human secretion signal). The specification indicates that SEQ ID NO: 121 (69 nts) encodes a human/mouse secretory signal (Hu/Ms SS), which when translated consists of the amino acid (AA) sequence: MGRGLLRGLWPLHIVLWTRIAST. This AA sequences shares 100% identity with the translation of nucleotide sequence SEQ ID NO: 5 at the N-terminus. Furthermore, the AA translation of nucleotide sequence SEQ ID NO: 5 and the AA sequence of SEQ ID NO: 8 share 100% identity in the portion of the canine sTGFβR2  extracellular domain free of the differing signal sequences, that is residues 33-159 of SEQ ID NO: 8, recited in claims 207 and 218. 
Thus, KYOSTIO-MOORE teaches a dog TGFβR2 fusion protein (SEQ ID NO: 4 of WO2008157367A1) that comprises the extracellular soluble domain of TGFβR2, specifically AA residues 10-136 that shares 100% identity with residues 33-159 of SEQ ID NO: 8 (claims 207 and 218) and shares 81.9% identity overall to SEQ ID NO: 8 (claim 217). See sequence search result in IFW file 20211117_100320_us-16-302-865-8.align150.rag; Result 2; 18 NOV 2021 and alignments provided as NPLs with his action. Thus, KYOSTIO-MOORE in combination with the prior art teachings of Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN further renders obvious the inventions of claims 207 and 217-218.
Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN–GUO-STEINBERG-SUNG
Claims 199 and 208-209 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), KYOSTIO-MOORE (WO2008157367A1; published 24 DEC 2008), and BOSCHEINEN (EP2548570A1; published 23 JAN 2013), herein Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN, as applied to claims 199 and 208 above, and further in view of GUO (CN103665166-A, publ. 26-MAR-2014), STEINBERG (US20130315996A1; filed 18 NOV 2011; published 28 NOV 2013),  and SUNG (US20170189476A1; filed 26 MAY 2015).
With regard to the bases claims 199 and 208, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN teach or render obvious a method of treating an age-related condition in a canine subject comprising administering to the canine subject a composition comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second nucleic acid sequence encoding a canine  FGF21 protein or administering to the subject a first viral vector comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding a canine FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, and wherein the canine sTGFβR2 or FGF21 protein is a fusion protein comprising an lgFc domain selected from IgG1, IgG2a, IgG2b, IgG3, or IgG4 Fc.
In regard to claim 209, wherein the lgFc domain comprises at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 11 or 13, i.e. amino acid sequences of an IgFc domain of dog (Canis lupus familiaris) or mouse (Mus musculus), respectively (as per instant specification pp. 77-8), Rabbani teaches a viral vector comprising a nucleic acid sequence encoding a human sTGFβR2-IgFc polypeptide. Rabbani thus exemplifies prior art knowledge of a nucleotide sequence for a human IgFc gene and its encoded polypeptide and the fusion of IgFc domains to sTGFβR2 polypeptides in general. And KIM (cited above) and ELLISON teach human FGF21 variants fused to a human IgG Fc sequence(s) and that such fusions can be accomplished using known molecular biological methods, and KIM and ELLISON also indicates knowledge of the benefits of such fusion polypeptides (see, e.g. KIM [7]), as well as methods for making them ([0117] and claims 15 and 28) as knowledge and motivation for one of ordinary skill in the art.
In regard to claim 209, neither Rabbani nor ELLISON teaches compositions or methods employing a dog or mouse IgFc amino acid sequence. 
However, the Canis lupus familiaris and Mus musculus IgFc nucleotide sequences and thus the corresponding amino acid sequences were known and taught by the prior art before the EFD of the instant application.
In regard to SEQ ID NO: 11, GUO (CN103665166-A; sequence search results in IFW, 14 MAY 2021; 20210513_133658_us-16-302-865-11.rag; RESULT 1) teaches expression vectors comprising an IFN-IgFc fusion protein comprising the immunoglobulin G (IgG) Fc region polypeptide of Canis lupus familiaris that share 100% identity—which is at least 90% sequence identity—to instant SEQ ID NO: 11 (SEQ ID NO: 4, claim 4). 
In regard to instant SEQ ID NO: 13, a murine IgG2a Fc domain for use in protein fusion constructs was known and taught in the prior art; see, for example, STEINBERG (US20130315996A1) discloses SEQ ID NO 53; LENGTH: 232, (Result 1 file 20211117_100320_us-16-302-865-13.align150.rapbm); an Mus musculus Fc-domain as part of a fusion protein construct ([0125] and Fig. 9, [0166]) that shares 100% identity with instant SEQ ID NO: 13. And SUNG (US20170189476A1) discloses SEQ ID NO: 2; LENGTH 243, i.e. variant Fc region of mouse IgG2a used in a fusion protein construct to obtain an expression vector for production of a 
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the IgG-Fc element of Rabbani or ELLISON or KIM with the known nucleotide sequence element taught by GUO (for canine IgG-Fc) or with those disclosed by STEINBERG or SUNG (for mouse IgFc) for generating viral vector constructs encoding a canine and or mouse Fc in either a sTGFβR2-Fc or FGF21-Fc fusion polypeptide, and a practitioner would have a reasonable expectation of success in doing so as the elements would have the same Fc-fusion peptide structure and function(s) as taught in the art, such as for stabilizing the pharmacological half-life of the fusion polypeptide (see GUO, Summary of the Invention, ¶1; and KIM [7]).  

Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSHIO-MOORE–BOSHEINEN–Choi–Yera
Claims 199, 203, and 214 are rejected under 35 U.S.C. 103 as being unpatentable over  Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), KYOSTIO-MOORE (WO2008157367A1; published 24 DEC 2008), BOSCHEINEN (EP2548570A1; published 23 JAN 2013), herein Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN, as applied to claims 199 and 203 above, and further in view of Choi (Choi JH, et al. Molecular Brain. 2014 Dec;7(1):1-0; cited in Yero (Yero CD, et al. Vaccine. 2005 Jan 4;23(7):932-9).
In regard to base claims 199 and 203, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN teach or render obvious a method of treating an age-related condition in a canine subject comprising administering to the canine subject a composition comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second nucleic acid sequence encoding a canine FGF21 protein or administering to the canine subject a first viral vector comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding a canine FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, wherein the 3' untranslated region comprises an SV40 late poly (A).
Rabbani teaches a construct comprising a truncated SV40 late poly A as described above, however Rabbani’s truncated SV40 poly A shares only 68nts with instant SEQ ID NO: 114 (see alignment provided as NPL with this action). Thus, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN do not teach a construct wherein the SV40 late poly (A) comprises a truncated SEQ ID NO:114.
In regard to a truncated SV40 poly(A) the instant specification discloses that Choi teaches such a construct (see specification p. 32 final ¶ “PMCID:PMC3975461”). Choi, is relevant prior art and in fact teaches use of a truncated SV40 late poly A in AAV vector constructs and provides a rationale for using such a construct in that the truncated SV40 late poly A provides efficient expression of the transgene of interest and reduces the size of the regulatory elements in the AAV vector (e.g. CW3L; Fig. 2; and p. 6 ¶2), thus obtaining two quintessential goals of vector construction in gene therapy (p. 1 ¶2; p. 2 ¶2; p. 5 ¶3; p. 6 ¶2; p. 8 ¶1). Furthermore the CW3L SV40 late poly A is truncated in comparison to the SV40 late poly A sequence disclosed in GenBank accession #MQ142593.1 (length 198 nt) as CW3L is only 135nts.  In regard to claim 214 and SEQ ID NO: 114 this sequence was known in the prior art as an SV40 late poly A sequence as well (for example, see IFW sequence search file 20211021_163136_us-16-302-865-114.align150.rge, Result 7: Accession# EU044918; Yero CD, 
Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the EFD of the instant application, to substitute the SV40 (late) poly A (or even a different poly A, as demonstrated by Bosch and Choi) of, for example, Rabbani with the SV40 late poly A of Choi (or a truncation of a poly A of SEQ ID NO: 114), and a practitioner would have a reasonable expectation of success in doing so as Choi demonstrates generation of truncated SV40 late poly As with efficient regulatory capacity for AAV vector constructs.
Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSHIO-MOORE–BOSHEINEN–Borkham-Kamphorst–Prud’homme
Claims 199, 207, and 217-220 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), KYOSTIO-MOORE (WO2008157367A1; published 24 DEC 2008), BOSCHEINEN (EP2548570A1; published 23 JAN 2013), herein Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN, as applied to claim 199 above, and further in view of Borkham-Kamphorst  (Borkham-Kamphorst E, et al. 2004 Jun;84(6):766-77) and Prud’homme (Prud'homme GJ, et al. Current Gene Therapy. 2006 Apr 1;6(2):243-73).
n regard to base claim 199, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–KYOSTIO-MOORE–BOSCHEINEN teach or render obvious a method of treating an age-related condition in a canine subject comprising administering to the canine subject a composition comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second nucleic acid sequence encoding a canine FGF21 protein or administering to the canine subject a first viral vector comprising a first nucleic acid sequence encoding a canine sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding a canine FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins.
In regard to claims 219-220 and SEQ ID NO: 5 (a nucleotide sequence encoding a Canis species sTGFβR2 extracellular domain with a mouse/human secretion signal), the specification indicates that SEQ ID NO: 121 (69 nts) encodes a human/mouse secretory signal (Hu/Ms SS), which when translated consists of the amino acid (AA) sequence: MGRGLLRGLWPLHIVLWTRIAST. As mentioned above, the AA translation of nucleotide sequence SEQ ID NO: 5 and the AA sequence of SEQ ID NO: 8 share 100% identity in the portion of the canine sTGFβR2  extracellular domain free of the differing signal sequences, that is residues 33-159 of SEQ ID NO: 8 or residues 24-150 of the translation of SEQ ID NO: 5.
 Residues 1-23 of the translation of SEQ ID NO: 5 corresponds to nucleotide positions 1-69 of SEQ ID NO: 5 which corresponds to SEQ ID NO: 121, the Hu/Ms SS. The C-terminus of the AA translation of SEQ ID NO: 5 comprises an additional 7 AA not present in the AA Sequence of SEQ ID NO: 8. This corresponds to an additional 21 nucleotides unaccounted for at the 3’ end of SEQ ID NO: 5.
KYOSTIO-MOORE teaches a dog TGFβR2 fusion protein (SEQ ID NO: 4 of WO2008157367A1) that comprises AA residues 10-136 sharing 100% identity with residues 33-159 of SEQ ID NO: 8 (claims 207 and 218) and shares 81.9% identity overall to SEQ ID NO: 8 (claim 217; see sequence search result in IFW file 20211117_100320_us-16-302-865-8.align150.rag; Result 2; 18 NOV 2021 and alignments provided as NPLs with his action). Thus, KYOSTIO-MOORE in combination with the prior art teachings of Rabbani–MORIN–ELLISON–
KYOSTIO-MOORE does not teach a TGFβR2 comprising Hu/Ms SS and canine sTGFβR2  ectodomain/extracellular domain, and KYOSTIO-MOORE also does not disclose the nucleotide sequence corresponding to the canine TGFβR2 AA sequence that shares 100% identity with SEQ ID NO: 8 AA, residues 33-159.
Borkham-Kamphorst teaches the human TGFβR2 FΒR2  SS encoded by SEQ ID NO: 5 nucleotide positions 1-69, that is the Hu/Ms SS: MGRGLLRGLWPLHIVLWTRIAST* (p. 769¶5).  Borkham-Kamphorst teaches that cleavage of the SS occurs at the C-terminal cite of the signal peptide (designated by the *; p. 769¶5). Furthermore, Borkham-Kamphorst teaches that the Hu/Ms SS is efficient in secretion of the sTGFβR2 (p. 767¶1; p. 768¶4), as supported by all other prior art (cited above and below in Prior Art Made of Record) that refers to the therapeutic effects of expression vectors expressing a sTGFβR2 . Prud’homme teaches that signal sequences can be interchanged to improve in vivo secretion of soluble growth factors and that Hu SS provided improved secretion over signal sequences from other species (p. 246 ¶2-3). Thus, in view of Borkham-Kamphorst and Prud’homme it would have been obvious to one of ordinary skill in the art to substitute the Hu/Ms SS for the endogenous canine secretory signal sequence. It would be obvious to one of ordinary skill in the art as to which sequence to swap because Prud’homme teaches that the Hu SS can improve in vivo secretion of the soluble therapeutic protein and because Borkham-Kamphorst demonstrates the cleavage site. However, it is not clear that SEQ ID NO: 5 requires a substitution of a Hu/Ms SS as it may rely on inherent properties of the dog/canine TGFβR2.
In regard to inherency of a canine TGFβR2 sequence and SEQ ID NO: 5 positions 1-69; encoding the AA sequence identified as the Hu/Ms SS (see for example, specification p. 76 SEQ ID NO: 5; and p. 68-70 SEQ ID NO: 121 and 122). BLAST searches of the nucleotide sequence (provided as SEQ ID NO: 121 in the specification) returned numerous hits with published sequences for both mouse and dog (Canis lupus) TGFβR2. 

BLAST of SEQ ID NO: 121 

    PNG
    media_image12.png
    709
    1493
    media_image12.png
    Greyscale

Opening the link to the Canis lupus hit above provides the following alignment:

    PNG
    media_image13.png
    383
    1083
    media_image13.png
    Greyscale

Furthermore, a search for the encoded peptide sequence provided the following match:
BLASTX of SEQ ID NO: 121; Canis lupus; 95%-100%

    PNG
    media_image14.png
    265
    1576
    media_image14.png
    Greyscale


In addition, GeneBank searches (TGFβR2 and “transforming growth factor beta receptor II”) provided the following examples of AA sequences: where the highlighted and underlined  MGRGLLRGLWPLHIVLWTRIAST is 100% identical to the AA translation of SEQ ID NO: 5 nucleotides 1-69 (the disclosed Hu/Ms SS); ^ indicates the signal sequence cleavage site 
Canis species in GeneBank
XM_038432085.1    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
XM_038432086.1    MMCHVTPSYAERSCPCSLPLVNDFL-----------VNNDMMVTDS…
XM_038457142.1    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
XM_025461082.2    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
LC600803.1/Sq121  MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
NC_051827.1; X1     MGRGLLRGLWPLHIVLWTRIASTI^PPQVLKSVNNDMMVTDS…
NC_051827.1; X2     MMCHVTPSYAERSCPCSLPLVNDFL-----------VNNDMMVTDS…
KYOSTIO-MOORE’s dog TGFβR2 prior art for comparison
WO2008157367A1 (SEQ ID NO: 4)		   …….QDSTNMLGVNNDMMVTDS…
Human Isoform 1 in GeneBank
Hu/NG_007490.1    MGRGLLRGLWPLHIVLWTRIAST^IPPH/ ..  /HINNDM I VTDN…
	The most revealing aspect of the analyses is that the inherent endogenous signal sequence for canine/dog TGFβR2 isoform X1 (or variant 1) is identical to the disclosed Hu/Ms SS. GeneBank NG_007490.1, Human isoform 1 sequence of TGFβR2 provided above, indicates that applicant’s Hu/Ms SS is identical as disclosed to Human isoform 1 TGFβR2 SS, but it is also identical to the majority of currently published canine/dog TGFβR2 SSs. Furthermore, the current record indicates that the canine sequences (all isoforms/variants) share 100% identity, or near 100% identity beginning at the sequences indicated in the shaded grey above. Furthermore this consensus sequence among the canine variants is also where the conserved alignment between the Hu TGFβR2 and canine/dog TGFβR2 sequences resumes downstream of the SS. (See the alignment provided below.) This canine sequence, NNDDMMVTS corresponds to the translated AA sequence of SEQ ID NO: 5 beginning at nucleotide position 70, just 3’ to the signal sequence at positions 1-69. 
	In regard to the remainder of nucleotide sequence of SEQ ID NO: 5, KYOSTIO-MOORE indicates that the inherent nucleotide sequence of canine/dog TGFβR2 from positions 70-451, corresponding to the conserved sequence across species, was known and/or available to one of ordinary skill in the art. And this region, as indicated above for SEQ ID NO: 8, is a 100% match to KYOSTIO-MOORE’s SEQ ID NO: 4. The only sequence remaining in SEQ ID NO: 5 is the 3’ 
Alignment of dog/canine TGFβR2 (top) and human (bottom). Signal sequence highlighted at residues 1-23; conserved sequence resumes at NNDM residues, also highlighted.

    PNG
    media_image15.png
    771
    599
    media_image15.png
    Greyscale

The residues at 160-166 in the human TGFβR2 demark the beginning of the transmembrane domain of TGFβR2 as described by Zhu (Zhu HJ, et al. Journal of Biological Chemistry. 1999 Oct 8;274(41):29220-7; p. 29221 final ¶ and Fig. 1). As the present invention is directed to sTGFβR2 , it is unlikely that these residues are present in the final constructs. As claims 219 and 220 allow for variability in the identity of the claimed structures and the exact sequence of SEQ ID NO: 5, one of ordinary skill in the art would find it obvious to provide a canine sTGFRB2 that shared the signal sequence of human because the SS inherently present in 
The differences between the majority of canine/dog endogenous sequence, the inherent property of the canine/dog TGFβR2 and SEQ ID NO: 5 occur at the 3’ terminal 21 nucleotides and at the intervening sequence between the SS cleavage site and the conserved TGFβR2 ectodomain downstream of the SS—a region that spans 8 AA and 24 nucleotides. Allowing for the differences of these 49 nucleotides in a sequence of 471 nucleotides in length (SEQ ID NO: 5) would allow for a difference of 10.4%, or would result in 89.6 identity (claim 219). In regard to the limitation of claim 220, the difference within positions 70-471 in an inherent canine sTGFβR2 sequence providing the ectodomain AA sequence for KYOSTIO-MOORE and that of SEQ ID NO: 5 would entail only the 3’ terminal 21 nucleotides (encoding the transmembrane portion of TGFβR2), resulting in a 5.2% difference; this would result in 94.8% identity.
Furthermore, there is no indication that SEQ ID NO: 5 has been modified in regard to the cited nucleotide positions comprising the conserved SS and conserved ectodomain of TGFβR2 and the nucleotide sequences endogenous to the canine TGFβR2 sequences (see NPL of alignment provided with this action).
Thus, the invention of claims 219-220 would have been obvious to one of ordinary skill in the art before the EFD of the application as described above. And a practitioner would have a reasonable expectation of success as these sequences are inherent to the canine TGFβR2 sequence and conserved across species. A practitioner would also have a reasonable expectation of success because the shared SS between human and canine/dog TGFβR2 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsang (Tsang ML, et al. Characterization of recombinant soluble human transforming growth factor-β receptor type II (rhTGF-βsRII). Cytokine. 1995 Jul 1;7(5):389-97) teaches that the portion of the cDNA encoding the extracellular domain (residues 1–159) of the human TGFβ Type II receptor (including the signal sequence) was effective in producing sTGFβR2 at 0.5mg/L by either of two expression systems (p. 395 ¶3-4).
Zhu (Zhu HJ and Sizeland AM. Extracellular domain of the transforming growth factor-β receptor negatively regulates ligand-independent receptor activation. Journal of Biological Chemistry. 1999 Oct 8;274(41):29220-7) teaches swapping of various domains of TGFβR1 and TGFβR2 proteins, including TM and ectodomain of TGFβR2; p. 29221 final ¶ and Fig. 1.
Wang (Wang ZG, et al. An oncolytic adenovirus expressing soluble transforming growth factor-β type II receptor for targeting breast cancer: in vitro evaluation. Molecular cancer therapeutics. 2006 Feb 1;5(2):367-73) teaches An oncolytic adenovirus armed with sTGFhRII (rAdsTRII) was constructed by inserting the soluble 159-amino acid residue domain of the TGFhRII into the dl01/07 adenoviral genome.
Komesli (Komesli S, et al. Chimeric extracellular domain of type II transforming growth factor (TGF)‐β receptor fused to the Fc region of human immunoglobulin as a TGF‐β antagonist. European Journal of Biochemistry. 1998 Jun 15;254(3):505-13) used a chimeric soluble type-II receptor fused with the Fc regions of human immunoglobulin  (T‚RIIs-Fc) in order to obtain a putative  TGF-‚antagonist. Bio-chemical  studies  revealed  that  T‚RIIs-Fc  shared  the  same  properties  as  the  wild-type  receptor.
Ueno (Ueno H, et al. A soluble transforming growth factor beta receptor expressed in muscle prevents liver fibrogenesis and dysfunction in rats. Human gene therapy. 2000 Jan 1;11(1):33-42) teaches an adenovirus expressing an entire ectodomain of human TGF type II beta receptor fused to the Fc portion of human IgG (AdTb-ExR).

Conclusion
	Claims 199-205, 207-214, and 217-220 are rejected. Claims 207 and 217-218 are objected to. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                   
                  /KEVIN K HILL/                  Primary Examiner, Art Unit 1633